Case: 12-41354      Document: 00512693924         Page: 1    Date Filed: 07/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 12-41354                         July 10, 2014
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EFRAIN PORTILLO-CABALLERO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1198-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Efrain Portillo-Caballero pleaded guilty to being an alien found
unlawfully in the United States after deportation, and he was sentenced to a
46-month term of imprisonment. Portillo-Caballero contends that the district
court failed to inform him at rearraignment, as is required by Federal Rule of
Criminal Procedure 11(b)(1)(A), that the Government had the right to use
against him any statement that he gave under oath in a prosecution for perjury


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-41354    Document: 00512693924      Page: 2   Date Filed: 07/10/2014


                                 No. 12-41354

or false statement. The Government concedes that Portillo-Caballero did not
receive the admonishment under Rule 11(b)(1)(A) but contends that the district
court’s omission did not affect Portillo-Caballero’s substantial rights.
      Because Portillo-Caballero did not raise this issue in the district court,
we review only for plain error. See United States v. Vonn, 535 U.S. 55, 58-59
(2002). Portillo-Caballero has not shown a reasonable probability that, but for
the error, he would not have entered his guilty plea. See United States v.
Dominguez Benitez, 542 U.S. 74, 83 (2004).
      AFFIRMED.




                                        2